UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-5066



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RUSSELL RICHARD ROBINSON, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(CR-03-1139)


Submitted:   November 21, 2005         Decided:     December 27, 2005


Before WILKINSON, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael A. Meetze, Assistant Federal Public Defender, Florence,
South Carolina, for Appellant. Jonathan S. Gasser, Acting United
States Attorney, Columbia, South Carolina; Rose Mary Parham,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Russell Richard Robinson, Jr., pled guilty to possession

with intent to distribute cocaine, in violation of 21 U.S.C.

§ 841(a)(1) (2000).    The district court sentenced him as a career

offender to a 186-month term of imprisonment. Robinson appeals his

sentence, asserting that it violates the Sixth Amendment.               We

affirm.

          Citing United States v. Booker, 125 S. Ct. 738 (2005),

Robinson asserts that his career offender sentence pursuant to U.S.

Sentencing Guidelines Manual § 4B1.1 (2003), violates his Sixth

Amendment rights because the prior convictions were not admitted by

him or submitted to a jury.       Because Robinson did not raise this

issue in the district court, our review is for plain error.            See

United States v. Hughes, 401 F.3d 540, 547-48 (4th Cir. 2005).

Robinson’s argument is foreclosed by our decision in United States

v. Collins, 412 F.3d 515, 521-23 (4th Cir. 2005) (holding that

application of career offender enhancement falls within exception

for prior convictions where facts were undisputed, making it

unnecessary    to   engage   in   further   fact   finding   about   prior

conviction).    Thus, there is no Sixth Amendment error in this

case.*


     *
      The Government argues that Robinson’s plea agreement bars him
from appealing this issue. In the agreement, Robinson waived the
right to have facts that determined his offense level presented to
a grand jury, alleged in an indictment, and found by a jury beyond
a reasonable doubt, agreed that such facts would be found by the

                                   - 2 -
          Accordingly, we affirm Robinson’s sentence.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                          AFFIRMED




court using a preponderance of the evidence standard, and waived
all constitutional challenges to the validity of the Sentencing
Guidelines. Because we find no Sixth Amendment error, we need not
reach the issue of waiver.

                              - 3 -